13-2270
     Melo-Rojas v. Lynch
                                                                                       BIA
                                                                                 Morace, IJ
                                                                               A200 702 472

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   28th day of July, two thousand fifteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            JOSÉ A. CABRANES,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   GLORIA MELO-ROJAS, AKA GLORIA
14   MEJIA-ROJAS,
15            Petitioner,
16
17                     v.                                            13-2270
18                                                                   NAC
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Mark R. von Sternberg, Jodi
25                                       Ziesemer, Catholic Charities,
26                                       New York, New York.
1    FOR RESPONDENT:           Stuart F. Delery, Assistant Attorney
2                              General; Claire L. Workman, Senior
3                              Litigation Counsel; Elizabeth D.
4                              Kurlan, Trial Attorney, Office of
5                              Immigration Litigation, United
6                              States Department of Justice,
7                              Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review is

12   DENIED.

13       Petitioner Gloria Melo-Rojas, a native and citizen of Peru,

14   seeks review of a May 8, 2013, decision of the BIA affirming

15   a May 30, 2012, decision of an Immigration Judge (“IJ”) denying

16   Melo-Rojas’s application for asylum, withholding of removal,

17   and relief under the Convention Against Torture (“CAT”).      In

18   re Gloria Melo-Rojas, No. A200 702 472 (B.I.A. May 8, 2013),

19   aff’g No. A200 702 472 (Immig. Ct. N.Y. City May 30, 2012).   We

20   assume the parties’ familiarity with the underlying facts and

21   procedural history in this case.

22       Under the circumstances of this case, we review the IJ’s

23   decision as supplemented by the BIA.   See Yan Chen v. Gonzales,

24   417 F.3d 268, 271 (2d Cir. 2005).   The applicable standards of

                                    2
1    review are well established.     See 8 U.S.C. § 1252(b)(4)(B); see

2    also Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

3        To be eligible for asylum or withholding of removal, an

4    applicant must show that she fears persecution on account of

5    a protected ground.      8 U.S.C. §§ 1101(a)(42), 1231(b)(3)(A).

6    The IJ concluded that even if Melo-Rojas’s testimony were

7    credible, she did not show that the harm she suffered was on

8    account of a protected ground.        This finding is dispositive of

9    her claims for asylum and withholding of removal.           Melo-Rojas

10   did not challenge that conclusion in her brief to the BIA, and

11   consequently the BIA did not consider it.          Nor does Melo-Rojas

12   challenge the nexus finding before this Court.

13       Eligibility for CAT relief does not require a nexus to a

14   protected ground.    8 C.F.R. §§ 1208.16(c), 1208.17; Khouzam v.

15   Ashcroft,   361 F.3d 161,   168   (2d   Cir.   2004).    However,

16   Melo-Rojas did not challenge the IJ’s denial of CAT relief

17   before the BIA; based on her failure to do so, the BIA did not

18   consider the issue; and Melo-Rojas does not raise it before this

19   Court.




                                       3
1        By     failing     to    challenge     the   IJ’s    dispositive

2    determinations       regarding   her     eligibility    for   asylum,

3    withholding of removal, and CAT relief, Melo-Rojas abandoned

4    all of her claims for relief, and we cannot review them.

5        For the foregoing reasons, the petition for review is

6    DENIED.    As we have completed our review, any stay of removal

7    that the Court previously granted in this petition is VACATED,

8    and any pending motion for a stay of removal in this petition

9    is DISMISSED as moot.       Any pending request for oral argument

10   in this petition is DENIED in accordance with Federal Rule of

11   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

12   34.1(b).

13                                    FOR THE COURT:
14                                    Catherine O=Hagan Wolfe, Clerk




                                       4